DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2020 has been entered.
 Election/Restrictions
Applicant’s election without traverse of claims 24 – 40 in the reply filed on 12/16/2020 is acknowledged.
Claim 41 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must 

Response to Amendment
The amendment filed on October 16, 2020 has been entered.
Status of the claims:
	Claims 1 – 23 are canceled
	Claims 24 – 41 are new claims
	Claim 41 withdrawn from consideration as drawn to a nonelected invention
See the response to arguments section for a discussion of Applicant’s arguments.

Claim Objections
Claim 36 is objected to because of the following informalities:  Numbering of duplicate claim 36 is improper. There are two claims 36 in the claims set as filed on 10/16/2021.  See the 112(d) Claims Rejections section below for further guidance.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” therefore, such claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“means usable during maintenance of the apparatus for shortening the seal,” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 recites the limitation "a ratio of volume flows of the primary and secondary air…" in the 2nd line.  Claim 37 depends from claim 34; there is no mention of “a primary air” in the claim. Additionally, claim 34 depends from independent claim 24; however, there is no mention of “a primary air,” either.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim  30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, claim 30 recites the limitation “wherein the seal is inflatable.” However, the Examiner respectfully points out that claim 24 – from which claim 30 depends – recites “a deformable hollow seal” being “fillable with a fluid medium…” in lines 23-24. Therefore, the Examiner notes that there is no difference between a “fillable seal” and a “inflatable seal,” since in order for a thing (in this case a hollow seal) to be “inflated,” a fluid medium has to be introduce to such structure, just as presented in claim 24. Consequently, claim 30 fails to specify a further limitation of the subject matter claimed.  


Regarding the duplicated numbering of claim 36. The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 36 been renumbered 37. Therefore, each claim following claim 36 are being renumbered in accordance with 37 CFR 1.126. 

Claim 39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, claim 39 is in improper dependent form, since claim 39 states it depends on claim 39 itself. For examinations purposes, the examiner is interpreting claim 39 as being in dependent form from claim 34. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims  24 – 37, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over MEISE HANSJOERG (DE 10053731 A1; Meise, with English machine translation) in view of HEGENBARTH et al. (US Publication No. 2018/0112333 A1; Hegen), and further in view of Berrigan et al. (US PGPub. 2002/0102897; Berrigan), MORIKI YOSHIKAZU (EP 1505180 A1; Moriki), Schilling (US Publication No. 2009/0309309 A1) and PAWLING ENGINEERED PRODUCTS (Pneuma-Seal Design Guide, 2004, NPL; Pawling).
Regarding claim 24, Meise discloses an apparatus for making a nonwoven spunbond web from filaments that are thermoplastic and continuous [0002], the apparatus comprising: 
a spinneret (3) for spinning the filaments in a predetermined direction and having a downstream spinneret end face (“underside,” 4); 
a cooler (“cooling box,” 32) having an upstream cooler end face (33) forming a gap [0006] and an opposite downstream cooler end face (see Fig. 5, cooling box 32 downstream end face abuts element 30); 
a stretcher (section 22, [0014 and 31]) downstream of the cooler (32) and having an upstream stretcher end face forming a gap with the downstream cooler end face (see Fig. 4.2, elements 22, 23), 

However, Meise is silent to a monomer extractor downstream in the direction from the spinneret and having an upstream extractor end face directed upstream and forming a first gap with the downstream spinneret end face, the monomer extractor having an opposite downstream extractor end face directed downstream, the cooler being downstream of an extractor, 
a web former on which the filaments are deposited by the stretcher to form the nonwoven spunbond web, 
a deformable hollow seal in one of the gaps fillable with a fluid medium for sealing between the respective end faces; 
and means connected to the deformable seal for introducing the fluid medium into the seal or removing the fluid medium from the seal for pressing the seal against the end faces forming the one gap with a variable pressure or contact force and thereby varying a dimension of the seal in the direction to compensate for non-uniformities of a dimension of the one gap between the respective end faces in the direction and maintain the seal in contact with both of the respective end faces. 
Nonetheless, Meise’s [0007] discloses that one or more seal elements could be provided on opposite sides of elements such as the cooling box where such elements meet each other in order, for example, to avoid evasion of the cooling air guided in the cooling box (see also [0035]). Meise’s [0009] discloses that the several seal elements could be “ring-shaped” sealing elements that could be enclosed by an additional sealing element between the cooler and spinning beam, and [0036] discloses that metallic, non-

 In the same field of endeavor of melt spinning devices, Hegen discloses an apparatus having spinnerets 2 connected within a spinning beam 1, a connection adapter 13 connected to a bottom side 12 (analogous to “downstream spinneret end face) of the spinning beam 1 [0038-39], which, for sealing and insulation, on the top side of the blow box 8 (part of the cooler) is provided with an insulating plate 22 (extending between element 13 and 8) [0052]. The connector adapter 13 collects waste gases by means of an extraction device 44 (see Fig. 10 and [0041-42 and 75]). Hegen discloses that it is desirable to dispose an extractor device (in this case the connector 13, which feeds the waste gases to the extractor 44) between the spinnerets and the cooler in order to evacuate waste gases which are generated during the process and which are formed of monomers and oligomers [0004].

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meise’s apparatus with a monomer extractor downstream in the direction from the spinneret and having an upstream as taught by Hegen. One of ordinary skill in the art, would have been motivated to modify Meise in view of Hegen, since Hegen teaches that it is desirable to dispose an extractor device between the spinnerets and the cooler in order to evacuate waste gases which are generated during the process and which are formed of monomers and oligomers [0004].

In the same field of endeavor of melt spinning devices, Berrigan discloses an apparatus  having a web former (“collector,” 19) on which the filaments (15) are deposited by the stretcher (16) to form the nonwoven spunbond web (“collected mass,” 20), that may or may not be coherent and take the form of a handleable web, Berrigan discloses this is particularly useful as a direct-web-formation process in which a fiber-forming polymeric material is converted into a web in one essentially direct operation, such as is done in spunbond or meltblown processes [0022].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meise/Hegen’s apparatus with a web former on which the filaments are deposited by the stretcher to form the nonwoven spunbond web, as taught by Berrigan. One of ordinary skill in the art would have been motivated to modify Meise/Hegen with Berrigan’s web former, since Berrigan teaches the web former allows for a direct-web-formation process in which a fiber-forming polymeric 

In the same field of endeavor of melt spinning devices, Moriki recognizes that “in the construction of melt spinning devices, it is difficult to form a perfect seal by abutting the upper end of each of the cooler cylinders directly against the spinnerets, this allowing for unwanted gases exchange in and out of the cooler, resulting in the filaments not being uniformly cooled” [0005]. Furthermore, Moriki recognizes that, “since the spinnerets are constructed by assembling a plurality of parts together, so that when the spinnerets are installed, the positions of their lower ends vary unavoidably because of errors in manufacture or a variation in the amount of collapse of seal elements during assembly and mounting” [0006]. Moriki discloses  a first seal mechanism used to seal a top portion and a bottom portion of each of the filament cooling cylinders from a top plate and a bottom plate respectively of the cooler, and a second seal mechanism used to seal the top portion of the filament cooling cylinder from a bottom surface of the pack housing via a spacer [0010], this makes possible to prevent the seal leakage between the top portion of the filament cooling cylinder 44 and the bottom surface of the pack housing 33, even if the mounting height of the spinnerets is changed, for example, in the case of maintenance [0019-20]. Moriki discloses that seal element 35 could double also as a spacer [0029], and could have a projecting portion 35a that can cut into the surface of the packing 20 by using, for example, the elevating/lowering device [0029]. Moriki discloses that an annular pot 37 could be provided with the annular seal ring 35, in which case the pot 37 could be filled with fluid, and the seal being formed by immersing the annular projecting portion 35a downward into a fluid (hence, deforming 35a when against 37) [0031], and that the elevating/lowering device could be used to immersed seal 35a into the fluid inside pot 37 [0033]. 

In view of Moriki’s disclosure, “an annular pot 37 could be provided with the annular seal ring 35, in which case the pot 37 could be filled with fluid and the seal being formed by immersing the annular projecting portion 35a into the fluid [0031] (hence, 35a and 37 forming a deformable seal). Additionally, in view of Meise’s [0009] that the several seal elements could be “ring-shaped” sealing elements that could be enclosed (hence, one seal element would have to be hollow in order to enclosed a second seal) by an additional sealing element (similar to the embodiment described by Moriki). To one of ordinary skill in the art – under the Broadest Reasonable Interpretation to the claimed limitation “a deformable hollow seal… fillable with fluid,” it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meise/Hegen/Berrigan’s apparatus with a deformable hollow seal fillable with a fluid medium, between any of the gaps, as taught by Moriki. One of ordinary skill in the art would have been motivated to modify Meise/Hegen/Berrigan’s apparatus with a deformable hollow seal fillable with a fluid medium, since Moriki teaches that this type of seal elements could prevent seal leakage between any top surface and bottom surface 

Nonetheless, in view of Moriki’s recognizing that, “since the spinnerets are constructed by assembling a plurality of parts together, so that when the spinnerets are installed, the positions of their lower ends vary unavoidably because of errors in manufacture or a variation in the amount of collapse of seal elements during assembly and mounting” [0006]. A person of ordinary skill in the art might be enabled to improve upon Moriki’s disclosure by providing a different type of seal, for example, the type of seal disclosed by Schilling.
Schilling discloses an inflatable seal assembly 10, operably employed in a container 12 including an opening 14 which receives a cover 16, that can be implemented in any form of container having a cover requiring a seal between the cover and the container (e.g., like the end faces of the spinnerets, cooler and/or stretcher) [0022]. The inflatable assembly comprises an inflatable seal 20, which includes a bulb 40, a foot 42 and a neck 44, which is inflatable to a pressure of approximately 25 psi (~172,369 Pa) [0025]. Schilling discloses that the outer circumference of the inflated seal 20 does not need to be parallel to the confronting surface, since the inflated seal 20 can accommodate and angled confronting surface, such that the outer surface of the seal is still contiguous to the confronting surface [0025] (hence, the fluid inflating the inflatable seal 20 is causing the seal to be pressed against an end surface). Schilling discloses an example of a satisfactory fluroelastomer pneumatic seal 
Pawling discloses their Pneuma-Seal products are suitable for applications involving high pressure and/or repeated, continuous use, where safety and reliability are of major importance (p. 2, last para.), such as textile machinery: Pressure chambers, inflatable clamps (p. 4). Pawling discloses many seal configurations, such as continuous loops (e.g., ring-shaped), capable of axial-expansion (see p. 6, Fig. 1). The seal is inflated with air or other fluid by a pressure-regulated supply system (“means connected to the deformable seal,” see Pawling’s p. 18-19) (p. 2, para. 1). Pawling discloses that when pressurized, the seal conforms to uneven surfaces and provides an efficient, reliable barrier to dust, moisture, contaminants, and/or pressure differential, with operating pressures in the range of 10 to 35 PSI but some of the seals can be designed to operate at lower pressures, in the order of 5 PSI or less, or at higher pressures of 100 PSI or more (p.2, para. 2). Additionally, Pawling discloses, “Expansion capabilities, the ability to close a "gap", vary from cross section to cross section. Large "gaps" may be accommodated but it should be noted that as the gap increases, the pressure required to seal against a given pressure differential increases, thereby decreasing the seal’s flex life,” (p. 2, para. 2) hence, recognizing the pressure required to inflate the seal and the gap to be filled, as result-effective variables. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meise/Hegen/Berrigan/Moriki’s as taught by Pawling (p. 2), thereby allowing the seal to 29varying a dimension of the seal to compensate for 30non-uniformities of a dimension of the one gap between the 31respective end faces, as taught by Schilling or in the alternative, as taught by Pawling. One of ordinary skill in the art would have been motivated to modify the apparatus with such a deformable seal, since Schilling teaches that inflated seal 20 is capable of preventing leaks from any misalignment or deformities in the end faces, since the inflated seal 20 can accommodate and angled confronting surface, such that the outer surface of the seal is still contiguous to the confronting surface [0025]. Additionally, since Pawling teaches that such seal element, when pressurized, the seal conforms to uneven surfaces and provides an efficient, reliable barrier to dust, moisture, contaminants, and/or pressure differential (p.2, para. 2).
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, improving the sealing effect between modular parts of a melt-spinning apparatus. See MPEP 2143, KSR Rationale “A”.

As to the functional language recitations in claim 24: a spinneret for spinning the filaments in a predetermined direction, a cooler for cooling the filaments, a stretcher for stretching the cooled filaments, a web former to form the nonwoven spunbond web, a 
The Examiner has considered the limitations to the extent as they provide further structure to the apparatus claimed. However, the Examiner respectfully reminds the Applicant that the manner of operating the device does not differentiate apparatus claims from the prior art. 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114 (II).

Regarding claim 25, modified Meise discloses the apparatus defined in claim 24. Modified Meise discloses a first gap being formed between the spinneret (3) and the monomer extractor (Hegen’s 13), and the cooler (32) where a sealing element (6, 31) is arranged on upper side (33) of the cooler and abuts on the lower side 4 of the spinning 
Nonetheless, modified Meise – as modified by Pawling above – discloses the limitation. Pawling discloses a type 1 reinforced inflatable seal (PRS583), having a maximum gap for high differential pressures applications of 0.75” (19.05 mm), and a maximum gap for low differential pressure applications of 1.25” (31.75 mm) (see p. 8), which is within the claimed range of between 3 to 35 mm.  See MPEP § 2131.03 (I).

Regarding claim 26, modified Meise discloses the apparatus defined in claim 25, wherein the dimension in the direction of the seal is adjustable in the direction gap by 0 to 31.72 mm (see Pawling’s Table in p. 8), overlapping with the claimed range of from 3 to 20 mm. Overlapping ranges are prima facie case of obviousness. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the portion of Pawling’s inflatable seal adjusting range that corresponds to the claimed range. One of ordinary skill in the art would have been motivated to select the portion of Pawling’s range, since Pawling teaches that when pressurized, the seal conforms to uneven surfaces and provides an efficient, reliable barrier to dust, moisture, contaminants, and/or pressure differential (p.2, para. 2).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05 (I). 

Regarding claim 27, modified Meise discloses the apparatus defined in claim 24, wherein 2the seal extends annularly around the passage (e.g., see Meise’s [0029], l. 288-292, and Pawling’s Fig. 1, p. 6).

Regarding claim 28, modified Meise discloses the apparatus defined in claim 24, wherein a plurality of the seals are arranged adjacent to one another in the one gap (see Meise’s Fig. 3).

Rearding claim 29, modified Meise discloses the apparatus defined in claim 24, wherein the means for pressing can press the seal against the end faces of the respective gap with a pressure of more than 2000 Pa. Pawling discloses, when pressurized, the seal conforms to uneven surfaces, with operating pressures in the range of 10 psi (~69 KPa) to 35 psi (~241 KPa), but some of the seals can be designed to operate at lower pressures, in the order of 5 (~34.5 KPa) psi or less, or at higher pressures of 100 psi or more (p.2, para. 2).

Regarding claim 30, modified Meise discloses the apparatus defined in claim 24, wherein the seal is inflatable (see discussion of claim 24 above).

Regarding claim 31, modified Meise discloses the apparatus defined in claim 24, further comprising: 
means usable during maintenance of the apparatus for shortening the seal in the direction and thereby permitting relative movement in a direction transverse to the direction of the end faces defining the one gap. (see Meise’s [0011]; discloses that an Pawling’s p. 2, para. 1, “The seal is inflated with air or other fluid by a pressure-regulated supply system” (“means connected to the deformable seal,” see Pawling’s p. 18-19).

Regarding claim 32, modified Meise discloses the apparatus defined in claim 31, wherein 2shortening of the seal is effected by moving the seal out of contact with one of the end faces forming the one gap (see Pawling’s p. 18-19).

Regarding claim 33, modified Meise disclose the apparatus defined in claim 24, wherein the cooler (32) and the stretcher (20) form a subassembly closed to entry of air from outside the passage (see Meise’s [0030] and Fig. 3).

Regarding claim 34, modified Meise discloses the apparatus defined in claim 24. Meise is silent to the apparatus further comprising: a diffuser between the stretcher and the web former, forming part of the passage, receiving the filaments from the stretcher, and having secondary air inlet gaps through which secondary air passes into the diffusor.
However, Berrigan discloses a diffuser (“attenuation chamber,” 24) between the stretcher (16) and the web former (“collector,” 19; [0023]), forming part of the passage (see Berrigan’s Fig. 2), receiving the filaments (15) from the stretcher, and having secondary air inlet gaps (31) through which secondary air passes into the diffusor (see Berrigan’s [0025]). Berrigan discloses that this embodiment for the diffuser allows the filamentary material to be extruded, passed through the attenuator and collected as finished fibers while the attenuator parts remain in their established equilibrium or steady-state position and the attenuation chamber or passage 24 remains at its established equilibrium or steady-state gap width [0029].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide modified Meise’s apparatus with a diffuser between the stretcher and the web former, as taught by Berrigan. One of ordinary skill would have been motivated to pursue the modification, since Berrigan teaches this embodiment for the diffuser allows the filamentary material to be extruded, passed through the attenuator and collected as finished fibers while the attenuator parts remain in their established equilibrium or steady-state position and the attenuation chamber or passage 24 remains at its established equilibrium or steady-state gap width [0029].

Regarding claim 35, modified Meise discloses the apparatus defined in claim 34, wherein the web former (Berrigan’s 19) includes a foraminous belt (“porous,” Berrigan’s [0023]) on which the filaments are deposited by the diffuser (see Berrigan’s Fig. 1,) the apparatus further comprising: extractor means (see Berrigan’s “gas-withdrawal device,” 14) juxtaposed with the web former.
As to the functional language recitation, “for drawing tertiary air in the direction through the belt and along outer surfaces of the diffusor so as to mix with primary air flowing in the direction through the passage.” The Examiner has considered the 

Regarding claim 36, modified Meise discloses the apparatus defined in claim 35. Meise is silent to, wherein the belt and a region of the belt underneath the diffuser has a width at least 20% greater than a width of the diffuser at a downstream end of the diffuser walls.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify modified Meise’s belt so as to be wider than the diffuser, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of modified Meise’s belt to be wider than the diffuser in order to ensure that the spunbond web lies completely on the belt. See MPEP § 2144.04 (IV) (A).

Regarding claim 37 (duplicated claim 36), modified Meise discloses the apparatus defined in claim 34, wherein the secondary air inlet gaps (31) open into the diffuser (24) at an angle (α) (see Barrigan’s Fig. 2 and [0025], lines 19 – 24), of less than 100° to the direction (see Barrigan’s Fig. 2 and [0025]).

Regarding claim 38 (now claim 39), modified Meise discloses the apparatus defined in claim 34, wherein walls of the diffuser (Berrigan’s 24) converge downstream of the secondary air inlet gaps (31) (see the annotated copy of a portion of Berrigan’s Fig. 2 below).

    PNG
    media_image1.png
    684
    888
    media_image1.png
    Greyscale

Figure 1: Markings were added by the examiner to facilitate the discussion of Berrigan's Fig. 2.

Regarding claim 39 (now claim 40), modified Meise discloses the apparatus defined in claim 34, wherein after converging at a constriction downstream in the direction from the secondary air inlet gaps, the walls of the diffuser diverge (see Berrigan’s Fig. 2).

Regarding claim 40 (now claim 41); modified Meise discloses the apparatus defined in claim 24. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide modified Meise with three such seals, one being provided in each of the gaps formed between the spinnerets and extractor, between the extractor and the cooler, and between the cooler and the stretcher, each of the seals being connected to the means. One of ordinary skill in the art would have been motivated to modify the apparatus with such a deformable seal in between the gaps, since Schilling teaches that inflated seal 20 is capable of preventing leaks from any misalignment or deformities in the end faces, since the inflated seal 20 can accommodate and angled confronting surface, such that the outer surface of the seal is still contiguous to the confronting surface [0025]. Additionally, since Pawling teaches that such seal element, when pressurized, the seal conforms to uneven surfaces and provides an efficient, reliable barrier to dust, moisture, contaminants, and/or pressure differential (p.2, para. 2).

Claim  38 (previously 37) is  rejected under 35 U.S.C. 103 as being unpatentable over Meise in view of Hegen, Berrigan, Moriki, Schilling and Pawling, as applied to claim 24, and further in view of Geus et al. (US PGPub. 2009/0026647 A1 – hereinafter “Geus”).
Regarding claim 37 (now claim 38), modified Meise 
In the same field of endeavor of apparatuses for the production of spun-bond webs, Geus discloses that it is within the scope of his invention that the flow rate or air supplied to the upstream cooling compartment is less than that supplied to the downstream cooling compartment, and discloses a recommended embodiment of the invention, wherein the ratio of the flow rate of air supplied to the upstream cooling compartment to the flow rate of air supplied to the downstream cooling compartment is 1:10 to 1:1 [0010], overlapping with the claimed range of less than 5:1. Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to one having ordinary skill in the art to have modify modified Meise’s apparatus by selecting the portion of Geus’ ratio of volume flows that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). One of ordinary skill in the art would have been motivated to further modify modified Meise’s apparatus in view of Geus’ primary and secondary air ratios, in order to prevent sudden undesired cooling of the filament in upstream compartment, for example.

 Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744